GIUGINAL                                                                      09/14/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 22-0347


                                        DA 22-0347

                                                                                     Eii
 STATE OF MONTANA,
                                                                             SEP 14 2022
                                                                           Bowen Greenwood
             Plaintiff and Appellee,                                     Clerk of Supreme Court
                                                                            Stater of Montana

       v.                                                             ORDER

 MATTHEW RYAN AILER,

             Defendant and Appellant.



       Matthew Ryan Ailer moves this Court to submit electronic transcripts that were part
of a prior appeal to be part of his instant appeal. See State v. Ailer, 2018 MT 18, 390 Mont.
200, 410 P.3d 964 (Cause No. DA 16-0240). He states that it is "unclear if this Court has
retained the transcripts." Ailer provides that his motion is opposed.
       Ailer appeals a June 2, 2022 Order for Dismissal After Deferred Sentence and Order
on All Pending Motions by Defendant, issued in the First Judicial District Court, Lewis
and Clark County.     Ailer does not need to include these older transcripts from the
underlying criminal case. These transcripts are part of an appellate record. This Court has
access to the transcripts, if necessary or appropriate, for any review. Therefore,
       IT IS ORDERED that Ailer's "Opposed Motion to Allow the Appellant to Submit
Electronic Transcripts from DA 16-0240 Regarding CDC-2014-98" is DENIED, as rnoot.
       The Clerk of the Suprerne Court is directed to provide a copy of this Order to counsel
of record and to Matthew Ryan Ailer personally.
       The Clerk is further directed to return the two CDs to Ailer that he provided with
his August 22, 2022 letter.
                      ,
      DATED this ( LI, MS/ of September, 2022.
                                                  For the Court,



                                                                   hief Justice